ON MOTION FOR REHEARING AND CERTIFICATION OF A QUESTION OF GREAT PUBLIC IMPORTANCE
PER CURIAM.
Appellee’s motion for rehearing is hereby denied. Appellee’s motion for certification of a question of great public importance is hereby granted. We certify the following question to the Florida Supreme Court:
MAY THE DEPARTMENT OF CORRECTIONS, CONSISTENT WITH THE DECISION OF THE FLORIDA SUPREME COURT IN WALDRUP v. DUG-GER, 562 So.2d 687 (Fla.1990), IMPLEMENT ITS PRO RATA CONVERSION OF INCENTIVE GAIN-TIME EARNED UNDER CHAPTER 83-131, § 8, LAWS OF FLORIDA, TO WORK AND EXTRA GAIN-TIME AVAILABLE UNDER SECTION 944.275, FLORIDA STATUTES (1979)?
MINER, KAHN and LAWRENCE, JJ., concur.